ACCEPTED
                                                                                            01-15-00188-CV
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       11/5/2015 5:10:08 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK
                                     NO. 01-15-00188-CV


                                   IN THE COURT OF APPEALS
                                                            FILED IN
                               FOR THE FIRST JUDICIAL DISTRICT
                                                     1st COURT OF APPEALS
                                           OF TEXAS      HOUSTON, TEXAS
                                                     11/5/2015 5:10:08 PM
______________________________________________________________________
                                                     CHRISTOPHER A. PRINE
                                                             Clerk
                                        MARK F. HANKS,

                                            APPELLANT,

                                                     VS.

                                THE HUNTINGTON NATIONAL BANK,

                             APPELLEE
______________________________________________________________________

                        NOTICE OF APPEARANCE OF LOCAL COUNSEL FOR APPELLEE


          COMES NOW, Appellee The Huntington National Bank, and files this

its Notice of Appearance of Local Counsel:

                                                     I.

          Appellee has retained the undersigned attorney to appear as its

local counsel in this case.                           Appellee requests that all further

notices hereunder be also forwarded to Appellee’s local counsel..

          WHEREFORE, Appellee prays that the Court and Appellant take

notice hereof.

                                                     Respectfully submitted,

                                                       /s/ Rex L. Kesler
                                                     ______________________
                                                     Rex L. Kesler
                                                     State Bar No. 11357500



C: bb hanks m app nap                  Page 1 of 2
                                       2311 Canal Street, Suite 304
                                       Houston, Texas 77003
                                       (281) 501-3098 - Telephone
                                       (281) 501-3191 - Telecopier
                                       keslerhearings@gmail.com

                                       Local Counsel for Appellee

                        CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing
pleading has been served in accordance with the Texas Rules of Civil
Procedure and Appellate Procedure on Appellant or Appellant’s counsel
of record on this 5th day of November, 2015.

                                               /s/ Rex L. Kesler
                                               ___________________




C: bb hanks m app nap    Page 2 of 2